Case 9:20-cv-80627-WPD Document 20 Entered on FLSD Docket 07/16/2020 Page 1 of 2



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                    WEST PALM BEACH DIVISION

    YOLANDA MINUS,

          Plaintiff,                                     CASE NO.: 9:20-cv-80627-WPD
   v.

    CREDIT ACCEPTANCE CORPORATION,

          Defendant.



  _____________________________________________________________________________

                             NOTICE OF PENDING SETTLEMENT


         Plaintiff, YOLANDA MINUS, by and through her undersigned counsel, hereby submits

  this Notice of Settlement and states that Plaintiff, YOLANDA MINUS, and Defendant, CREDIT

  ACCEPTANCE CORPORATION, have reached a settlement with regard to this case and are

  presently drafting, finalizing, and executing the settlement and dismissal documents. Upon

  execution of same, the parties will file the appropriate dismissal documents with the Court.



                                                 /s/Amanda J. Allen, Esq.
                                                 Amanda J. Allen, Esq.
                                                 Florida Bar No.: 98228
                                                 THE CONSUMER PROTECTION FIRM, PLLC
                                                 4030 Henderson Blvd.
                                                 Tampa, FL 33629
                                                 Telephone: (813) 500-1500
                                                 Facsimile: (813) 435-2369
                                                 Amanda@TheConsumerProtectionFirm.com
                                                 Shenia@TheConsumerProtectionFirm.com
                                                 Attorney for Plaintiff
Case 9:20-cv-80627-WPD Document 20 Entered on FLSD Docket 07/16/2020 Page 2 of 2




                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that, on July 16, 2020, the foregoing was served using the CM/ECF

  system, which will provide electronic notice of filing to all counsel of record.



                                                    /s/Amanda J. Allen, Esq.
                                                  Amanda J. Allen, Esq.
                                                  Florida Bar No.: 98228
                                                  THE CONSUMER PROTECTION FIRM, PLLC
                                                  4030 Henderson Blvd.
                                                  Tampa, FL 33629
                                                  Telephone: (813) 500-1500
                                                  Facsimile: (813) 435-2369
                                                  Amanda@TheConsumerProtectionFirm.com
                                                  Shenia@TheConsumerProtectionFirm.com
                                                  Attorney for Plaintiff
